      Case 1:20-mj-00120-RMM Document 1 Filed 06/26/20 Page 1 of 1




                           District of Columbia




          Defendant(s)




Code Section                                      Offense Description




                                                               Complainant’s signature


                                                                Printed name and title




                                                                  Judge’s signature


                                                                Printed name and title
